        Case 1:17-cv-11730-DJC Document 112 Filed 11/21/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
__________________________________________
                                                 )
                                                 )
GHASSAN ALASAAD, NADIA ALASAAD,                  )
SUHAIB ALLABABIDI, SIDD                          )
BIKKANNAVAR, JÉRÉMIE DUPIN,                      )
AARON GACH, ISMAIL ABDEL-RASOUL                  )
a/k/a ISMA’IL KUSHKUSH, DIANE MAYE               )
ZORRI, ZAINAB MERCHANT, MOHAMMED )
AKRAM SHIBLY and MATTHEW WRIGHT, )
                                                 )
                     Plaintiffs,                 )
                                                 )
               v.                                )   No. 17-cv-11730-DJC
                                                 )
                                                 )
KIRSTJEN NIELSEN, Secretary of the U.S.          )
Department of Homeland Security, in her          )
official capacity; KEVIN McALEENAN,              )
Acting Commissioner of U.S. Customs and          )
Border Protection, in his official capacity; and )
THOMAS HOMAN, Acting Director of U.S.            )
Immigration and Customs Enforcement, in his )
official capacity,                               )
                                                 )
                     Defendants.                 )
                                                 )
                                                 )
__________________________________________)

                                         JUDGMENT

CASPER, J.                                                                November 21, 2019

       Having considered the parties’ Joint Statement Regarding Relief, D. 111, and in light of

the Court’s Memorandum and Order regarding the parties’ motions for summary judgment, D.

109, the Court enters judgment as follows:

       1. Having allowed in part and denied in part Plaintiffs’ motion for summary judgment, D.

           90, and denied Defendants’ motion for summary judgment, D. 96, the Court enters



                                              1
 Case 1:17-cv-11730-DJC Document 112 Filed 11/21/19 Page 2 of 2



   judgment for Plaintiffs to that extent as explained in the Court’s Memorandum and

   Order, D. 109;

2. As to the declaratory relief Plaintiffs seek, D. 111 at 1, and consistent with the Court’s

   Memorandum and Order, D. 109 at 46-47, the Court grants declaratory judgment as

   follows:

       the Court declares that the CBP and ICE policies for ‘basic’ and ‘advanced’
       searches, as presently defined, violate the Fourth Amendment to the extent
       that the policies do not require reasonable suspicion that the devices contain
       contraband for both such classes of non-cursory searches and/or seizure of
       electronic devices; and that the non-cursory searches and/or seizures of
       Plaintiffs’ electronic devices, without such reasonable suspicion, violated
       the Fourth Amendment;

3. As to the injunctive relief Plaintiffs seek, D. 111 at 1-4, the Court concludes that

   Plaintiffs, on this record, have satisfied the legal standard for the injunctive relief they

   seek, id. at 2, where Plaintiffs have prevailed on the merits, Plaintiffs would suffer

   irreparable harm in the absence of the injunctive relief they seek, the balance of harms

   between the parties weighs in favor of granting the injunctive relief sought and the

   public interest weighs in favor of such relief as well, id. at 2-4, and, accordingly, the

   Court:

       enjoins Defendants from searching or seizing any electronic device
       belonging to a Plaintiff during any encounter with a Plaintiff at the border
       or functional equivalent of the border, unless Defendants have reasonable
       suspicion that the device contains contraband. Should Defendants conduct
       any search or seizure of a Plaintiff’s electronic device at the border based
       on reasonable suspicion that the device contains contraband, the Court
       further enjoins Defendants from detaining the device longer than a
       reasonable period that allows for an investigatory search for that
       contraband.

So Ordered.

                                                      /s/ Denise J. Casper
                                                      United States District Judge

                                          2
